UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7347



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARVIN ANTONIO WHITE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CR-97-63; CA-00-909-2)


Submitted:   November 22, 2005            Decided:   December 7, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marvin Antonio White, Appellant Pro Se. Laura P. Tayman, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Marvin Antonio White, a federal prisoner, seeks to appeal

the district court’s order denying relief on his motion filed

pursuant to Fed. R. Civ. P. 60(b), which the district court

construed as a successive motion filed under 28 U.S.C. § 2255

(2000), and dismissed for lack of jurisdiction.               The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional     claims    is   debatable      or   wrong    and   that    any

dispositive procedural rulings by the district court also are

debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).            We have independently

reviewed the record and conclude that White has not made the

requisite     showing.      Accordingly,    we    deny   a     certificate   of

appealability and dismiss the appeal.

            Additionally, we construe White’s notice of appeal and

informal brief on appeal as an application to file a second or

successive § 2255 motion. See United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).      In order to obtain authorization to file

a successive § 2255 motion, a prisoner must assert claims based on
either:   (1)   a   new   rule   of   constitutional   law,    previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence that would be

sufficient to establish by clear and convincing evidence that no

reasonable factfinder would have found the movant guilty of the

offense. 28 U.S.C. §§ 2244(b)(2), 2255 (2000). White’s claim does

not satisfy either of these conditions.       Therefore, we decline to

authorize White to file a successive § 2255 motion.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                DISMISSED




                                  - 3 -